

115 HR 3066 IH: To direct the Secretary of Defense to carry out a program to protect United States students against foreign agents.
U.S. House of Representatives
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3066IN THE HOUSE OF REPRESENTATIVESJune 27, 2017Ms. Shea-Porter introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Permanent Select Committee on Intelligence, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense to carry out a program to protect United States students against foreign agents. 
1.Department of Defense program to protect United States students against foreign agents 
(a)ProgramThe Secretary of Defense shall develop and implement a program to prepare United States students studying abroad through Department of Defense National Security Education Programs to recognize and protect themselves against recruitment efforts by intelligence agents. (b)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a briefing on the program required under subsection (a). 
